Deen, Chief Judge.
On January 13, 1978, appellee filed a petition for a writ of possession alleging that Willie A. Fluellen was indebted to it in the amount of $630.70 less an interest rebate of $67.30 for a balance of $568.37 and sought to repossess a 21" RCA console color television set in which it held the security interest. Fluellen answered, denied that he owed the past-due amount and counterclaimed alleging a wilful violation of Code Ann. § 96-901 et seq. and sought statutory damages. He brings this appeal alleging that the *374trial court erred in granting the writ of possession. Held:
Argued July 3, 1979
Decided September 4, 1979
Rehearing denied September 18, 1979
Paul E. Kauffmann, James W. Head, for appellant.
Thomas L. Thompson, Jr., for appellee.
At trial before a judge sitting without a jury, appellant could not recall the last date that he made payment on the television set. The branch manager of appellee’s Columbus office testified that appellant’s last payment was made on November 11, 1977. Therefore, we find no error in the grant of the writ of possession; appellee proved that he was entitled to foreclose upon the security interest. Appellant’s arguments that appellee violated Code Ann. § 96-903 in calculating the interest rebate by the Rule of 78 and that this act constituted a wilful violation of the Installment Sales Act are not defenses to the grant of a writ of possession in the goods in which appellee holds the security interest. See Code Ann. § 96-910 (c) (Penalties) which does not bar the seller from recovering an amount equal to the cash price of the goods. As appellant has not enumerated as error the denial of his counterclaim we cannot rule upon that issue.

Judgment affirmed.


Shulman and Carley, JJ., concur.